
	
		I
		112th CONGRESS
		1st Session
		H. R. 2988
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Berman introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Export Enhancement Act of 1988 to enhance
		  awareness of export promotion activities with respect to clean energy and
		  environmental products and services of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Export Promotion and Job
			 Creation Act.
		2.Amendment to
			 Export Enhancement Act of 1988
			(a)In
			 generalSubtitle C of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4721), relating to export promotion,
			 is amended by adding at the end the following new section:
				
					2315.Promotion of
				exports of clean and efficient energy and environmental products and
				services
						(a)Public directory
				for foreign buyers
							(1)EstablishmentThe Secretary of Commerce, acting through
				the Under Secretary for International Trade, shall, in cooperation with the
				relevant Federal departments and agencies, establish a directory accessible
				through a public Web site for foreign buyers to identify United States
				manufacturers and service providers that are prepared to export products and
				services in the following areas:
								(A)Clean and
				efficient energy generation, distribution, and use.
								(B)Remediation of air
				and water pollution.
								(C)Water
				supply.
								(D)Sanitation.
								(E)Solid waste
				disposal.
								(F)Chemical and
				hazardous waste treatment and containment.
								(G)Equipment and
				services for testing, monitoring, and analysis with respect to any area
				described in any of subparagraphs (A) through (F), or otherwise with respect to
				environmental hazards.
								(2)RequirementsThe
				directory established under paragraph (1) shall—
								(A)include a mechanism for United States
				businesses to register for inclusion in the directory, and for the United
				States Government to ascertain the location in the United States and the
				legitimacy of such businesses;
								(B)include a summary
				of the products and services provided by each registered United States
				business;
								(C)provide contact
				information for each United States business in the database;
								(D)be searchable by
				industry, business name, product, or service, or by a combination of keywords;
				and
								(E)be updated
				regularly.
								(3)Submission of
				implementation plan to CongressNot later than 180 days after the
				date of the enactment of this section, the Secretary of Commerce shall submit
				to the appropriate congressional committees a detailed plan for establishing
				and maintaining the directory required by paragraph (1), including plans for
				the operation, content, maintenance, and functionality of the directory. The
				plan submitted under this paragraph shall include a detailed implementation
				schedule for the directory, and plans for a public awareness campaign to be
				conducted by the Secretary to provide consumer awareness of the
				directory.
							(4)Date of initial
				availabilityNot later than 18 months after the date on which the
				Secretary submits the plan required by paragraph (3), the Secretary of Commerce
				shall establish the directory required by paragraph (1).
							(5)Government
				promotionThe Secretary of Commerce should promote awareness and
				use of the directory established under this subsection in the United States and
				Foreign Commercial Service and in United States missions and posts
				abroad.
							(b)Governmental
				database on foreign sales opportunities
							(1)EstablishmentThe
				Secretary of Commerce shall, in cooperation with the relevant Federal
				departments and agencies, establish a database accessible only to United States
				Government personnel, that identifies potential sales opportunities abroad for
				United States manufacturers and service providers that are prepared to export
				products and services in the areas described in subsection (a)(1).
							(2)RequirementsThe
				database established under paragraph (1) shall—
								(A)include a mechanism for United States
				businesses to subscribe to the database;
								(B)establish a
				mechanism for United States Government personnel to enter information regarding
				foreign business opportunities described in paragraph (1) into the
				database;
								(C)provide a summary
				of the products or services desired by each foreign buyer;
								(D)provide
				information that will allow a subscriber to the system to contact the foreign
				buyer or the person who entered the information into the database;
								(E)be searchable by
				location, industry, company name, product, or service, or by a combination of
				keywords;
								(F)be able to
				transmit regular updates on potential sales opportunities to database
				subscribers, including the ability for subscribers of the system to be able to
				customize the type of information they receive; and
								(G)be updated
				regularly.
								(c)Monitoring and
				evaluation of United States export promotion with respect to clean and
				efficient energy and environmental products and services
							(1)In
				generalThe Secretary of Commerce shall develop and implement a
				rigorous system to evaluate the effectiveness and efficiency of United States
				export promotion activities with respect to clean and efficient energy and
				environmental products and services.
							(2)Components of
				systemIn order to avoid duplication, ensure comprehensive
				coverage, promote high and uniform standards, and facilitate comparability of
				results and the development of a strong body of evidence, the system required
				under paragraph (1) shall include—
								(A)a method of
				coordinating monitoring and evaluation activities among all Federal agencies
				carrying out United States export promotion activities with respect to clean
				and efficient energy and environmental products and services;
								(B)a survey of
				business customers that receive export promotion services from the United
				States Government;
								(C)small- and
				medium-sized businesses that receive export promotion services from the United
				States Government and, of such businesses, those that export products and
				services for the first time; and
								(D)a process for
				consulting with the private sector and subject matter experts, as appropriate,
				on the planning, design, and implementation of evaluation activities and
				dissemination of evaluation findings under this subsection.
								(3)Required
				actionsIn carrying out paragraph (1), the Secretary of Commerce
				shall establish, through the Trade Promotion Coordinating Committee, standards
				for the following actions with respect to the export promotion activities with
				respect to clean and efficient energy and environmental products and services
				that are engaged in by any Federal agency:
								(A)Establishing
				measurable and meaningful performance objectives, including—
									(i)exports by small-
				and medium-sized businesses;
									(ii)businesses that
				become first-time exporters;
									(iii)newly accessed
				markets; and
									(iv)number of new
				registrants to receive export promotion services.
									(B)Establishing
				criteria for the selection of programs, projects, and activities to be subject
				to various evaluation methodologies, with a particular emphasis on impact
				evaluation.
								(C)Establishing or
				designating an organizational unit at the Department of Commerce with adequate
				staff and resources to oversee and provide technical support for appropriate
				evaluation activities.
								(D)Through the Trade
				Promotion Coordinating Committee, developing a plan for improving the capacity
				of the agency to conduct rigorous and objective program monitoring and
				evaluation, including by—
									(i)expanding relevant
				education and training opportunities;
									(ii)encouraging the
				adoption of improved methodologies for data collection and analysis; and
									(iii)ensuring that
				best practices are shared within and between agencies.
									(E)Establishes a
				process for applying the findings and results of monitoring and evaluation
				activities, including impact evaluation research, into future program planning,
				budgeting, design, and implementation.
								(F)Establishes a
				policy for the publication of program evaluations.
								(G)Develops, in
				consultation with relevant stakeholders, as appropriate, an annual evaluation
				plan that describes how the agency will meet the requirements of this
				section.
								(4)Submission of
				evaluation plansThe President shall ensure that the evaluation
				plans required by paragraph (3)(G) are submitted to the appropriate
				congressional committees each year along with the annual budget submitted under
				section 1105 of title 31, United States Code, and are published on a Government
				Web site.
							(d)Cooperation with
				the international renewable energy agencyThe Secretary of
				Commerce, in consultation with the Secretary of State, shall work with the
				International Renewable Energy Agency (IRENA) to identify countries that have
				received or are in the process of receiving assistance from IRENA that improve
				the deployment and adoption of renewable energy in such country in order to
				promote United States exports in clean and efficient energy and environmental
				products and services to that country.
						(e)Report to
				congressNot later than one year after the date of the enactment
				of this section and annually thereafter, the Secretary of Commerce shall
				transmit a report to Congress on the implementation of this section. Such
				report shall include—
							(1)a description of
				the activities undertaken during the preceding year;
							(2)the results of the
				monitoring and evaluation programs under subsection (c) during the preceding
				year; and
							(3)the operations of
				the public directory established under subsection (a) and the governmental
				database established under subsection (b) during the preceding year.
							(f)GAO report on
				effectiveness of U.S. export promotion
							(1)Initial
				ReportNot later than one year after the date of the enactment of
				this section, the Comptroller General shall submit a report to the appropriate
				congressional committees containing—
								(A)a baseline
				analysis that compares the scope of effectiveness of United States export
				promotion activities with respect to clean and efficient energy and
				environmental products and services with those of other major trade
				competitors; and
								(B)recommendations on
				how United States export promotion activities described in subparagraph (A) can
				be strengthened to counteract foreign government competition.
								(2)Subsequent
				reportNot later than two years after the date of the enactment
				of this section, the Comptroller General shall submit a report to the
				appropriate congressional committees containing—
								(A)an assessment of the overall effectiveness
				of United States export promotion activities with respect to clean and
				efficient energy and environmental products and services and a comparison to
				the baseline analysis conducted in paragraph (1);
								(B)an assessment of
				the ability of the Trade Promotion Coordinating Committee to coordinate United
				States export promotion activities described in subparagraph (A);
								(C)an evaluation of
				the effectiveness of the monitoring and evaluation system established under
				subsection (c); and
								(D)recommendations
				for improving the coordination and implementation of United States export
				promotion activities described in subparagraph (A).
								(g)DefinitionsIn this section—
							(1)the term
				appropriate congressional committees means the Committee on
				Foreign Affairs in the House of Representatives and the Committee on Banking,
				Housing, and Urban Affairs in the Senate; and
							(2)the term
				product includes
				technology.
							.
			(b)Conforming
			 amendmentThe table of contents of the Omnibus Trade and
			 Competitiveness Act of 1988 is amended by inserting after the item relating to
			 section 2314 the following new item:
				
					
						Sec. 2315. Promotion of exports of clean
				and efficient energy and environmental products and
				services.
					
					.
			
